Exhibit 10.11
EXECUTION COPY
EMPLOYMENT AGREEMENT
     The parties to this Employment Agreement (the “Agreement") are Marc
Eisenberg (the “Executive"), residing at 890 Colonial Road, Franklin Lakes, New
Jersey 07417, and ORBCOMM Inc. (the “Company"), a company organized under the
laws of Delaware, with principal offices located at 2115 Linwood Avenue,
Suite 100, Fort Lee, New Jersey 07024. Effective as of the Start Date (as
defined below), this Agreement amends, restates and supersedes in its entirety
the Employment Agreement between the Executive and the Company that was
effective as of March 31, 2008 (the “2008 Agreement”), except as otherwise
provided in Section 7(b) below.
     The Company desires to provide for the Executive’s continued employment by
the Company, and the Executive desires to accept such continued employment under
the terms and conditions contained herein, and the parties hereto have agreed as
follows:
          1. Employment. The Company shall employ the Executive, and the
Executive shall serve the Company, as Chief Executive Officer, with duties and
responsibilities compatible with that position, as such compatible duties and
responsibilities are adjusted from time to time in the discretion of the
Company’s Board of Directors (the “Board”). The Executive agrees to devote his
full time, attention, skill, and energy to fulfilling his duties and
responsibilities hereunder. The Executive’s services shall be performed
principally at the Company’s headquarters or such other principal location in
the eastern United States as the Company shall determine. As set forth in
Section 3(g) below, the Company reserves the right to relocate the Executive to
its offices in Dulles, Virginia.
          2. Term of Employment. The Executive’s employment under this Agreement
shall commence as of December 31, 2010 (the “Start Date") and shall continue
through December 31, 2011 (the “Initial Term"). Upon the expiration of the
Initial Term or any extension thereof, the Initial Term or the extended term, as
applicable, shall be automatically extended by twelve (12) additional calendar
months through the next December 31st, unless either party hereto notifies the
other party in writing at least ninety (90) days in advance of such expiration
that he or it does not want such extension to occur (a “Notice of
Non-Extension"), in which case the Initial Term or the extended term, as
applicable, will not be further extended and the Executive’s employment will
terminate upon such expiration. Notwithstanding the foregoing, the Executive’s
employment with the Company may be terminated prior to the expiration of the
Initial Term or any extended term pursuant to the provisions of Section 4 or 5
below. Hereinafter, the period of the Executive’s employment with the Company is
referred to as the “Term.”
          3. Compensation. As full compensation for the services provided under
this Agreement, the Executive shall be entitled to receive the following
compensation during the Term:
          (a) Base Salary. The Executive shall be entitled to receive an annual
base

 



--------------------------------------------------------------------------------



 



salary (the “Base Salary”) of $379,600. Any Base Salary increase will be subject
to the sole discretion of the Board. Base Salary payments hereunder shall be
made in arrears in substantially equal installments (not less frequently than
monthly) in accordance with the Company’s customary payroll practices for its
other executives, as those practices may exist from time to time.
          (b) Bonus. For each calendar year beginning with the 2011 calendar
year, the Executive shall also be eligible to receive a bonus (the “Bonus")
equal to up to 140% of Base Salary, determined based on the achievement of
performance targets (both financial and qualitative) established each year by
the Board. Further, if the Company establishes a bonus plan or program in which
the Company’s executives are generally permitted to participate, then the
Executive shall be entitled to participate in such plan or program. The terms
and conditions of the Executive’s participation in, and/or any award under, any
such plan or program shall be in accordance with the controlling plan or program
documents.
          Any Bonus hereunder will be paid during the year following the fiscal
year for which the Bonus is being paid, provided that the Bonus will be paid no
earlier than the rendering of the Company’s audited financial statements for
that fiscal year and in any case no later than the earlier of (i) 30 days after
such rendering of the Company’s audited financial statements for that fiscal
year and (ii) June 30th of the year following that fiscal year.
          In order to receive any Bonus payment for a fiscal year, the Executive
must be actively employed on the last day of the fiscal year for which the Bonus
is being paid and not have had his employment terminated with “cause” pursuant
to Section 4(d) below prior to the payment of such Bonus.
          (c) Employee Benefits. Subject to the Executive satisfying and
continuing to satisfy any plan or program eligibility requirements and other
terms and conditions of the plan or program, the Executive shall be entitled to
receive Company-paid medical and disability insurance, Company-paid term life
insurance (which shall provide for a death benefit payable to the Executive’s
beneficiary), Company-paid holiday and vacation time, and other Company-paid
employee benefits (collectively, “Employee Benefits"), at least equivalent to
those provided to other senior executives of the Company, and the benefit
payable under such term life insurance in any year will not be less than three
(3) times the Executive’s then-current Base Salary, subject to applicable policy
limitations and maximums. In addition, the Executive shall be entitled to
participate in any profit sharing plan and/or pension plan generally provided
for the executives of the Company or any of its subsidiaries, provided that the
Executive satisfies any eligibility requirements for participation in any such
plan. Notwithstanding the foregoing, the Company reserves the right to amend,
modify, or terminate, in its sole discretion and consistent with applicable law,
any Employee Benefit and any Employee Benefit plan, program or arrangement
provided to employees in general.

- 2 -



--------------------------------------------------------------------------------



 



          (d) Equity Plan Participation. The Executive shall be entitled to
participate in any equity incentive plan established by the Company in which the
Company’s senior executives generally are permitted to participate. The terms
and conditions of the Executive’s participation in, and/or any award under, any
such plan shall be in accordance with the applicable controlling plan document
and/or award agreement. The number and/or price of any equity-based award
granted to the Executive shall be determined by the Board.
          (e) Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in connection with the performance of his
duties under this Agreement, upon his presentation of appropriate vouchers
and/or documentation covering such expenses. Without limiting the generality of
the foregoing, the Company shall reimburse the Executive for all transportation,
lodging, food, and other expenses incurred by him in connection with traveling
on Company business.
          (f) Automobile. The Company shall reimburse the Executive for up to
$1,200 per month for automobile expenses, including lease, insurance, and
maintenance costs.
          (g) Relocation. In the event that the Company elects to relocate the
Executive to its offices in Dulles, Virginia, the Company will reimburse the
Executive for his reasonable expenses incurred as a result of such relocation
(including, without limitation, brokerage fees incurred in connection with
selling the Executive’s primary residence), as reasonably approved by the
Company, provided that the total amount of such reimbursement will not exceed
50% of the Base Salary. Any such reimbursement will be made by the Company
within thirty (30) days of the Executive’s submission of such expenses for
reimbursement (including any supporting documentation requested by the Company).
The Executive agrees that he will submit any such reimbursement request, with
requested supporting documents, to the Company no later than February 13th of
the year following the year in which the underlying expense is incurred so that
the Company may make such reimbursement no later than March 15th of the year
following the year in which the underlying expense is incurred.
          (h) Withholdings. All payments made under this Section 3, or any other
provision of this Agreement, shall be subject to any and all federal, state, and
local taxes and other withholdings to the extent required by applicable law.
          4. Termination of Employment.
          (a) Disability. If the Executive shall fail or be unable to perform
his essential duties under this Agreement for any reason, including a physical
or mental disability, with or without reasonable accommodation, for one hundred
eighty (180) calendar days during any twelve (12) month period or for one
hundred (120) consecutive calendar days, then the Company may, by notice to the
Executive, terminate his employment under this Agreement as of the date of the
notice. Any such termination shall be made only in accordance with applicable
law.

- 3 -



--------------------------------------------------------------------------------



 



Nothing set forth in this Section 4(a) shall be construed as a waiver by the
Executive for seeking an extended leave of absence in excess of said time-frame
mentioned above, as a reasonable accommodation under applicable state and/or
federal anti-discrimination laws (or the Company’s obligation to provide such).
Further, nothing contained in this Section 4(a) is to be construed as an
admission that any such leave in excess of the said time frame mentioned above
is not reasonable as an accommodation. This Section is not to be construed as a
waiver of the Executive’s right to pursue legal action for any discharge that he
deems improper based on a legally protected characteristic (i.e., disability
and/or handicap).
          (b) Death. The Executive’s employment under this Agreement shall
terminate automatically upon his death. However, any and all rights that may
exist under this Agreement and/or through any other pertinent plan documents,
with respect to vested benefits and/or accrued monetary amounts owed, shall be
transitioned, in accordance with the law, to the Executive’s beneficiaries.
          (c) Material Change in the Executive’s Status. Subject to the notice
and cure period set forth in this Section 4(c), the Executive may elect to
terminate his employment following (i) a material adverse change in the
Executive’s status, title, position, or scope of authority or responsibilities
(including reporting responsibilities), (ii) the assignment to the Executive of
any duties or responsibilities which are materially inconsistent with his
status, title, position, authorities, or responsibilities, or (iii) any removal
of the Executive from, or failure to reappoint or reelect him to, such position;
except in connection with the termination of his employment for “cause” (as
defined below). Upon the occurrence of any such material adverse change, but no
later than sixty (60) days following the occurrence of any such material adverse
change, the Executive shall provide written notice to the Company, reasonably
detailing the material adverse change, and the Company shall have thirty
(30) days from receipt of such written notice to cure any such material adverse
change. If the Company fails to cure such material adverse change within the
thirty (30) day cure period, then the Executive may elect to terminate his
employment under this Agreement within seven (7) days following the expiration
of such cure period.
          (d) Termination by the Company. The Company shall have the right,
exercisable at any time in its sole discretion, to terminate the employment of
the Executive for any reason whatsoever with or without “cause” (as defined
below). However, the Executive’s employment shall not be deemed to have been
terminated with “cause” unless he shall have received written notice from the
Board at or prior to the termination of employment advising him of the specific
acts or omissions alleged to constitute “cause” and, in the case of those acts
or omissions that are reasonably capable of being corrected, those acts or
omissions continue uncorrected after he shall have had a reasonable opportunity
(not to exceed fifteen (15) calendar days) to correct them.
          As used in this Agreement, termination with “cause” shall mean only
the Executive’s involuntary termination for reason of (i) the Executive’s breach
of a fiduciary duty of

- 4 -



--------------------------------------------------------------------------------



 



loyalty owed to the Company or any of its subsidiaries, (ii) the Executive’s
conviction of a crime or plea of guilty or no contest to a crime, (iii) the
Executive’s gross negligence related to the performance of his services under
this Agreement, (iv) the Executive’s willful misconduct, (v) the Executive’s
material breach of this Agreement, or (vi) conduct by the Executive beyond the
scope of his authority as an officer and employee of the Company, which conduct
gives rise to a hearing before any governmental department or agency seeking
termination or revocation of any governmental license; but “cause” shall not
include matters relating solely to the competence of the Executive in the
performance of his duties as an officer and employee. Notwithstanding the
foregoing, the Company’s failure to achieve any performance level or objective
shall not, by itself, constitute “cause” under this Agreement, even if the
achievement of such performance level or objective is contained in a directive
of the Board.
          (e) Termination by the Executive.
          (i) The Executive shall have the right to terminate his employment
with the Company, provided that he provides the Company with at least two
(2) months of advance written notice of such decision. Upon the receipt of such
notice from the Executive, the Company may withdraw any and all duties from the
Executive and exclude him from the Company’s premises during the notice period,
during which time the Executive shall continue to paid his Base Salary and
continue to be eligible for employee benefits for the remainder of the two-month
notice period. The Executive’s employment will be terminated formally upon the
expiration of such two-month notice period.
          (ii) Notwithstanding Section 4(e)(i) above, in the event that the
Company elects to relocate the Executive to its offices in Dulles, Virginia in
accordance with Section 3(g) above, such election to be communicated to the
Executive in writing, and the Executive elects not to relocate, such decision
will be deemed to be a voluntary resignation of employment by the Executive to
be effective upon a date to be mutually agreed upon by the parties hereto or,
failing such agreement, two (2) months following the date on which the Executive
notifies the Company of his decision not to relocate.
          (f) Severance. If the Company terminates the Executive’s employment
without “cause” pursuant to Section 4(d) above, the Executive’s employment
terminates as a result of a Notice of Non-Extension provided to the Executive by
the Company pursuant to Section 2 above, or the Executive terminates his
employment under Section 4(c) above due to a material change in status, then,
subject to the Executive’s execution of the Release attached hereto as Exhibit A
(or in a substantially similar form as the Company deems necessary in order to
comply with then applicable law) (the “Release”) and the Release becoming
effective in accordance with its terms not later than the 60th day following the
Executive’s termination of employment, the Executive shall be entitled (i) to
receive, as severance payments, one (1) year of his then Base Salary, payable in
accordance with the Company’s payroll schedule in effect from time to time (the
“Severance Payments”), and (ii) to the extent he is then a participant in the
Company’s health insurance plan and eligible for benefits under plan terms, and
only if the

- 5 -



--------------------------------------------------------------------------------



 



benefit under this clause (ii) does not cause the Company to fail to satisfy the
requirements of, or be in violation of, Section 2716 of the Public Health
Service Act or Section 9815 of the Internal Revenue Code, to continued health
insurance coverage for one (1) year immediately following such termination at
then existing employee contribution rates, which the Executive shall pay (such
continued coverage to run concurrently with any continued coverage obligation
under the federal law known as COBRA or any state equivalent) (such severance
payments and continued health insurance coverage being the Executive’s sole
entitlement upon any such termination). Subject to the last paragraph of this
Section 4(f), the Severance Payments will begin to be paid on the 60th day
following the Executive’s termination of employment. Subject only to the
Executive’s delivery of an executed Release and such Release becoming effective
within the provided sixty-day period, the Company’s obligation under this
Section 4(f) shall be absolute and unconditional, and the Executive shall be
entitled to such severance benefits regardless of the amount of compensation and
benefits the Executive may earn or be entitled to with respect to any other
employment he may obtain during the period for which severance payments are
payable.
          If the Executive’s employment with the Company is terminated pursuant
to Section 4(e)(ii) above, the Executive shall be entitled to severance benefits
in accordance with, and subject to the Release requirement of, the preceding
paragraph as if his employment were terminated by the Company without “cause.”
Notwithstanding the preceding sentence, (i) any severance payable as a result of
a termination pursuant to Section 4(e)(ii) above shall be in an amount equal to
three (3) months of Base Salary in lieu of the one (1) year of Base Salary set
forth in the preceding paragraph and shall be payable over a three-month period
in accordance with the Company’s periodic payroll schedule in effect from time
to time, such payments to commence on the date set forth in the preceding
paragraph, and (ii) any continued health insurance coverage at then existing
employee contribution rates shall be for three (3) months in lieu of the one
(1) year set forth in the preceding paragraph.
          If the Executive’s employment with the Company is terminated pursuant
to Sections 4(a) or 4(b) above, if the Company terminates the Executive’s
employment with “cause” pursuant to Section 4(d) above, if the Executive
terminates his employment pursuant to Section 4(e)(i) above (but not pursuant to
Section 4(e)(ii) above), or if the Executive’s employment terminates as a result
of a Notice of Non-Extension provided to the Company by the Executive, then the
Executive shall not be entitled to any further payments under this Agreement,
including Base Salary, Bonus, Employee Benefits, or severance, except as
otherwise required by applicable law, including the payment of any amounts owed
to the Executive and any obligation that the Company may have to offer the
Executive continued benefit plan participation.
          To the extent that any amount payable under this Agreement constitutes
an amount payable under a “nonqualified deferred compensation plan” (as defined
in Section 409A of the Internal Revenue Code (hereinafter, “Code Section 409A”))
that is not exempt from Code Section 409A, and such amount is payable as a
result of a “separation from service” (as defined

- 6 -



--------------------------------------------------------------------------------



 



in Code Section 409A), including any amount payable under this Section 4 or
Section 5 below, then, notwithstanding any other provision in this Agreement to
the contrary, such payment will not be made to the Executive until the day after
the date that is six months following his separation from service (the
“Specified Employee Payment Date"), but only if, as of his separation from
service, he is a “specified employee” under Code Section 409A and any relevant
procedures that the Company may establish. For the avoidance of doubt, on the
Specified Employee Payment Date, the Executive will be paid in a single lump sum
all payments that otherwise would have been made to him under this Agreement
during the six-month period but were not because of this paragraph. This
paragraph will not be applicable after the Executive’s death.
          5. Change of Control. If a “Change of Control” occurs, then the
Executive shall be entitled to severance benefits upon the termination of his
employment thereafter in accordance with, and subject to the Release requirement
of, Section 4(f) above as if his employment were terminated by the Company
without “cause,” unless the successor or transferee entity continues the
Executive’s employment on substantially equivalent terms. Notwithstanding the
preceding sentence, (i) any severance payable as a result of this Section 5
shall be in an amount equal to eighteen (18) months of Base Salary in lieu of
the one (1) year of Base Salary set forth in Section 4(f) above and shall be
payable over an eighteen-month period in accordance with the Company’s periodic
payroll schedule in effect from time to time, such payments to commence on the
date set forth under Section 4(f) above, and (ii) any continued health insurance
coverage at then existing employee contribution rates shall be for eighteen
(18) months in lieu of the one (1) year set forth under Section 4(f) above. This
Agreement shall be binding on any and all successors and/or assigns of the
Company, and the Company may assign its rights and obligations under this
Agreement in connection with a Change of Control to the successor or transferee
entity without the Executive’s consent.
          “Change of Control” means (a) the Company’s merger or consolidation
with another corporation or entity, (b) the Company’s transfer of all or
substantially all of its assets to another person, corporation, or other entity,
or (c) a sale of the Company’s stock in a single transaction or series of
related transactions that results in the holders of the outstanding voting power
of the Company immediately prior to such transaction or series of transactions
owning less than a majority of the outstanding voting securities for the
election of directors of the surviving company or entity immediately following
such transaction or series of transactions (other than any registered,
underwritten public offering by the Company of the Company’s stock or pursuant
to any stock-based compensation plan of the Company).
          6. Obligations of the Executive.
          (a) Protectable Interests of the Company. The Executive acknowledges
that he has played and will continue to play an important role in establishing
the goodwill of the Company and its related entities, including relationships
with clients, employees, and suppliers. The Executive further acknowledges that
over the course of his employment with the Company,

- 7 -



--------------------------------------------------------------------------------



 



he has and will continue to (i) develop special relationships with clients,
employees, and/or suppliers, and/or (ii) be privy to Confidential Information
(as defined below). As such, the Executive agrees to the restrictions below in
order to protect such interests on behalf of the Company, which restrictions the
parties hereto agree to be reasonable and necessary to protect such interests.
          (b) Non-Competition. During the Executive’s employment and for the one
(1) year period immediately thereafter, the Executive shall not, anywhere in the
world, whether directly or indirectly, for himself or for any third party,
(i) engage in any business activity, (ii) provide professional services to
another person or entity (whether as an employee, consultant, or otherwise), or
(iii) become a partner, member, principal, or stockholder having a 10% or
greater interest in any entity, but in each such case, only to the extent that
such activity, person or entity is in competition with the Business. For
purposes of this Section 6(b) and Section 6(c) below, “Business” shall mean the
business of offering wireless data communication services, including for the
purpose of tracking and/or monitoring fixed or mobile assets, the business of
designing, manufacturing or distributing modems that operate on such services,
or any other business in which the Company is materially engaged during the six
(6) month period immediately preceding the Executive’s termination of
employment. The Executive acknowledges and understands that, due to the global
nature of the Company’s business and the technological advancements in
electronic communications around the world, any geographic restriction of the
Executive’s obligation under this Section 6(b) would be inappropriate and
counter to the protections sought by the Company hereunder.
          (c) Non-Solicitation. During the Executive’s employment and for the
two (2) year period immediately thereafter, the Executive shall not, anywhere in
the world, whether directly or indirectly, for himself or for any third party:
(i) solicit any business or contracts, or enter into any business or contract,
directly or indirectly, with any supplier, licensee, customer, or partner of the
Company that (A) was a supplier, licensee, customer, or partner of the Company
at, or within six (6) months prior to, the termination of Executive’s
employment, or (B) was a prospective supplier, licensee, customer, or partner of
the Business at the time of the Executive’s termination of employment, and in
either case, for purposes of engaging in an activity that is in competition with
the Business; or (ii) solicit or recruit, directly or indirectly, any of the
Company’s or its subsidiaries’ employees, or any individuals who were employed
by the Company’s or its subsidiaries’ within three (3) months prior to the
termination of the Executive’s employment, for employment or engagement (whether
as an employee, consultant, or otherwise) with a person or entity involved in
marketing or selling products or services competitive with the Business. The
Executive acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of the Executive’s
obligation under this Section 6(c) would be inappropriate and counter to the
protections sought by the Company hereunder.
          Notwithstanding prior paragraphs (b) and (c), the following shall not
be deemed to be a violation of the Executive’s non-competition and
non-solicitation covenants: (i) the

- 8 -



--------------------------------------------------------------------------------



 



Executive becoming employed by an entity whose principal business is the retail
sale of electronic equipment; (ii) the Executive becoming employed by an entity
that is a corporate affiliate of the Company; and (iii) the Executive holding a
minority position (less than 10% interest) in any private investment or making
any investment in public securities.
          (d) Confidential Information. The Executive acknowledges that during
the course of his employment with the Company, he has had and will continue to
have access to information about the Company, and its clients and suppliers,
that is confidential and/or proprietary in nature, and that belongs to the
Company. As such, at all times, both during his employment and thereafter, the
Executive will hold in the strictest confidence, and not use or attempt to use
except for the benefit of the Company, and not disclose to any other person or
entity (without the prior written authorization of the Company) any Confidential
Information (as defined below). Notwithstanding anything contained in this
Section 6(d), the Executive will be permitted to disclose any Confidential
Information to the extent required by validly issued legal process or court
order, provided that the Executive notifies the Company immediately of any such
legal process or court order in an effort to allow the Company to challenge such
legal process or court order, if the Company so elects, prior to the Executive’s
disclosure of any Confidential Information.
          For purposes of this Agreement, “Confidential Information” means any
confidential or proprietary information which belongs to the Company, or any of
its clients or suppliers, including without limitation, technical data, market
data, trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements, and other information disclosed to the Executive by the Company or
otherwise obtained by the Executive during the course of his employment,
directly or indirectly, and whether in writing, orally, or by electronic
records, drawings, pictures, or inspection of tangible property. “Confidential
Information” does not include any of the foregoing information which has entered
the public domain other than by a breach of this Agreement or the breach of any
other obligation to maintain confidentiality of which the Executive is aware.
          (e) Return of Company Property. Upon the termination of the
Executive’s employment with the Company (whether upon the expiration of the Term
or otherwise), or at any time during such employment upon request by the
Company, the Executive will promptly deliver to the Company and not keep in his
possession, recreate, or deliver to any other person or entity, any and all
property which belongs to the Company, or which belongs to any other third party
and is in the Executive’s possession as a result of his employment with the
Company, including without limitation, computer hardware and software, palm
pilots, pagers, cell phones, other electronic equipment, records, data, client
lists and

- 9 -



--------------------------------------------------------------------------------



 



information, supplier lists and information, notes, reports, correspondence,
financial information, account information, product information, files, and
other documents and information, including any and all copies of the foregoing.
          (f) Ownership of Property. The Executive acknowledges that all
inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports and all similar or related
information (whether or not patentable) that relate to the Company’s or any of
its affiliates’ actual or anticipated business, research, and development, or
existing or future products or services, and that are conceived, developed,
contributed to, made, or reduced to practice by Executive (either solely or
jointly with others) while engaged by the Company or any of its affiliates
(including any of the foregoing that constitutes any Confidential Information)
(“Work Product”) belong to the Company or such affiliate, and the Executive
hereby assigns, and agrees to assign, all of the above Work Product to the
Company or such affiliate.
          (g) Judicial Modification. The Executive acknowledges that it is the
intent of the parties hereto that the restrictions contained or referenced in
this Section 6 be enforced to the fullest extent permissible under the laws of
the State of New Jersey. If any of the restrictions contained or referenced in
this Section 6 is for any reason held by a court to be excessively broad as to
duration, activity, geographical scope, or subject, then, for purposes of that
jurisdiction, such restriction shall be construed, “blue penciled” or judicially
modified so as to thereafter be limited or reduced to the extent required to be
enforceable in accordance with the laws of the State of New Jersey (or other
applicable law in the event that New Jersey law is not being applied).
          (h) Equitable Relief. The Executive acknowledges that the remedy at
law for his breach of this Section 6 will be inadequate, and that the damages
flowing from such breach will not be readily susceptible to being measured in
monetary terms. Accordingly, upon a violation of any part of this Section 6, the
Company shall be entitled to immediate injunctive relief (or other equitable
relief) from any court with proper jurisdiction and may obtain a temporary order
restraining any further violation. No bond or other security shall be required
in obtaining such equitable relief, and the Executive hereby consents to the
issuance of such equitable relief. Nothing in this Section 6(h) shall be deemed
to limit the Company’s remedies at law or in equity for any breach by the
Executive of any of the parts of this Section 6 which may be pursued or availed
of by the Company.
          7. Miscellaneous.
          (a) Notices. Any notice or other communication under this Agreement
shall be in writing and shall be considered given when delivered personally or
five days after mailed by registered mail, return receipt requested, to the
Executive and the Company at their respective addresses set forth above (or at
such other address as a party may specify by notice to the other).

- 10 -



--------------------------------------------------------------------------------



 



          (b) Entire Agreement; Amendment. This Agreement contains a complete
statement of all of the arrangements between the Executive and the Company with
respect to the employment of the Executive by the Company and the Executive’s
compensation for such employment, and supersedes all previous agreements,
arrangements and understandings, written or oral, relating thereto other than
any existing equity award agreements previously executed by the parties hereto.
Effective as of the Start Date, this Agreement supersedes and replaces in its
entirety the 2008 Agreement, provided that any obligations of the Executive
under the 2008 Agreement applicable to the time period before the Start Date
(such as the Executive’s obligation to keep certain information confidential)
shall survive and remain enforceable. This Agreement may not be amended except
by a written agreement signed by the Company and the Executive.
          The intent of the parties hereto is that payments and benefits under
this Agreement comply with or be exempt from Code Section 409A and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. Notwithstanding anything in this Agreement to the
contrary, in the event that amendments to this Agreement are necessary in order
to comply with Code Section 409A or to minimize or eliminate any income
inclusion and penalties under Code Section 409A (e.g., under any document or
operational correction program), the Company and the Executive agree to
negotiate in good faith the applicable terms of such amendments and to implement
such negotiated amendments, on a prospective and/or retroactive basis, as
needed. Further, a termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts that are payable under a “nonqualified deferred
compensation plan” (as defined in Code Section 409A) that is not exempt from
Code Section 409A unless such termination of employment is also a “separation
from service” within the meaning of Code Section 409A and, for purposes of any
such provision of this Agreement, references to a “termination,” “employment
termination,” “termination of employment,” “termination date,” “employment
termination date,” or like term shall mean “separation from service” or the date
of the “separation from service,” as applicable.
          (c) Severability. In the event that any provision of this Agreement,
or the application of any provision to the Executive or the Company, is held to
be unlawful or unenforceable by any court or arbitrator, then the remaining
portions of this Agreement shall remain in full force and effect and shall not
be invalidated or impaired in any manner.
          (d) Waiver. No waiver by any party hereto of any breach of any term or
covenant in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.
          (e) Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of New Jersey applicable to agreements
made and to be performed in New Jersey.

- 11 -



--------------------------------------------------------------------------------



 



          (f) Jurisdiction and Venue. The courts of the State of New York
located in New York City and the United States District Court for the Southern
District of New York shall have exclusive jurisdiction over the parties with
respect to any dispute or controversy between them arising under or in
connection with this Agreement and the parties agree that such courts are an
appropriate venue.
          (g) Legal Costs. If either party commences legal action to enforce any
of its or his rights under this Agreement and substantially prevails (as
determined by the trier of fact) in that action, then the non-prevailing party
shall reimburse the prevailing party for the legal fees and other costs and
expenses incurred by the prevailing party in connection with the action,
provided that (a) any amount reimbursed to the Executive in any one year will
not affect the amount reimbursed to the Executive in any other year, (b) any
amount reimbursed to the Executive may be made no later than the end of the year
following the year in which the underlying expense is incurred, and (c) this
right to reimbursement is not subject to liquidation by the Executive for cash
or exchange by the Executive for any other benefit. The Executive’s right to
reimbursement set forth in the prior sentence is limited to expenses incurred by
him during his employment with the Company and during the five-year period
immediately thereafter. No damages or other amounts owing to the Executive
hereunder shall be reduced by any earnings from any subsequent employment.
          IN WITNESS WHEREOF, the parties hereto have executed this document as
of the ___ day of November, 2010 to be effective as of the Start Date.

          ORBCOMM Inc.   Marc Eisenberg
 
       
By:
       
Name:
 
 
 
 
 
Title:
 
 
   
 
 
 
   

- 12 -



--------------------------------------------------------------------------------



 



EXHIBIT A — GENERAL RELEASE
          FOR AND IN CONSIDERATION OF the severance benefits set forth in the
employment agreement to which this General Release is attached, I, Marc
Eisenberg, agree, on behalf of myself, my heirs, executors, administrators, and
assigns, except as otherwise provided in this General Release, to release and
discharge ORBCOMM Inc. (the “Company”), and its current and former officers,
directors, employees, agents, owners, subsidiaries, divisions, affiliates,
parents, successors, and assigns (the “Released Parties”) from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever (“Losses”) which I, my heirs, executors, administrators, and assigns
have, or may hereafter have, against the Released Parties or any of them arising
out of or by reason of any cause, matter, or thing whatsoever from the beginning
of the world to the date hereof, including without limitation, my employment
agreement, my employment by the Company and the cessation thereof, and all
matters arising under any federal, state, or local statute, rule, or regulation,
or principle of contract law or common law, including but not limited to, the
Worker Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C.
§§ 2101 et seq., the National Labor Relations Act of 1935, as amended, 29 U.S.C.
§§ 151 et seq., the Family and Medical Leave Act of 1993, as amended, 29 U.S.C.
§§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with Disabilities
Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Genetic Information
Nondiscrimination Act of 2008, as amended, 42 U.S.C. §§ 2000ff et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., the Virginia Human Rights Act, as amended, Va. Code Ann. §§ 2.1-714 et
seq., the Virginia Persons with Disabilities Act, as amended, Va. Code Ann. §§
51.5-1 et seq., the New Jersey Law Against Discrimination, as amended, N.J.
Stat. Ann. §§ 10:5-1 et seq., the New Jersey Conscientious Employee Protection
Act, as amended, N.J. Stat. Ann. §§ 34:19-8 et seq., any federal, state, or
local “whistleblower” law, and any other equivalent federal, state, or local
statute; provided that I do not release or discharge the Released Parties
(1) from any Losses arising under the ADEA which arise after the date on which I
execute this General Release, or (2) from any rights that I may have to be
indemnified by the Company for any acts or omissions by me made in the course of
my role as an officer and employee of the Company. It is understood that nothing
in this General Release is to be construed as an admission on behalf of the
Released Parties of any wrongdoing with respect to me, any such wrongdoing being
expressly denied.
          I represent and warrant that I fully understand the terms of this
General Release, that I have had the benefit of advice of counsel or have
knowingly waived such advice, and that I knowingly and voluntarily, of my own
free will, without any duress, being fully informed, and after due deliberation,
accepts its terms and sign the same as my own free act. I understand that as a
result of executing this General Release, I will not have the right to assert
that the Company violated any of my rights in connection with my employment
agreement, my employment, or with the termination of such employment.

- 13 -



--------------------------------------------------------------------------------



 



     I affirm that I have not filed, and agree, to the maximum extent permitted
by law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Released Parties before any federal,
state, or local agency, court, or other body relating to my employment
agreement, my employment, or the cessation thereof, and agree not to voluntarily
participate in such a proceeding. Notwithstanding the prior sentence, to the
extent that applicable law does not permit me to waive my right to file such a
complaint, charge, or claim, I hereby waive my right to, and agree, to the
maximum extent permitted by law, not to, seek, receive, collect, or benefit from
any monetary or other compensatory settlement, award, judgment, or other
resolution (including a resolution that would otherwise provide for my
reinstatement to employment) of any complaint, charge, or claim that any agency
or other body pursues against any of the Released Parties, whether pursued
solely on my behalf or on behalf of a greater class of individuals. However,
nothing in this General Release shall preclude or prevent me from filing a claim
with the Equal Employment Opportunity Commission that challenges the validity of
this General Release solely with respect to my waiver of any Losses arising
under the ADEA.
     I acknowledge that I have twenty-one (21) days in which to consider whether
to execute this General Release. I understand that I may waive such 21-day
consideration period. I understand that upon my execution of this General
Release, I will have seven (7) days after such execution in which I may revoke
my execution of this General Release. In the event of revocation, I must present
written notice of such revocation to the General Counsel at the Company by
delivering such written notice to him at _______________________. If seven
(7) days pass without receipt of such written notice of revocation, this General
Release shall become binding and effective on the eighth day (the “Release
Effective Date”). This General Release shall be governed by the laws of the
State of New Jersey without giving effect to its conflict of laws principles.

                                                Marc Eisenberg              
Date    
 
                       
STATE OF
        )              
 
                       
 
        :     ss.:        
COUNTY OF
        )              
 
                       

     On the ___ day of ___________________ in the year 201__, before me, the
undersigned, personally appeared MARC EISENBERG, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument
he executed such instrument, and that such individual made such appearance
before the undersigned.

                          Notary Public           

- 14 -